No. 04-00-00747-CR
Teddy Lee BRITTON,
Appellant
v.
The State of TEXAS,
Appellee
From the 175th Judicial District Court of Bexar County, Texas
Trial Court No. 2000-CR-3311
Honorable Mary Roman,  Judge Presiding
Per Curiam
 
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice 
		Sarah B. Duncan, Justice

Delivered and Filed:	February 14, 2001
DISMISSED FOR LACK OF JURISDICTION
	The trial court imposed sentence on September 5, 2000.  Because appellant did not file a
motion for new trial, the notice of appeal was due to be filed October 5, 2000.  Tex. R. App. P.
26.2(a)(1).  A motion for extension of time to file the notice of appeal was due on October 20, 2000.
Tex. R. App. P. 26.3.  Appellant did not file  his notice of appeal.  Appellant filed a  motion for
extension of time on October 31, 2000.
	On January 22, 2001, we ordered appellant to show cause why his appeal should not be
dismissed for lack of jurisdiction.  Appellant filed  a response on February 5, 2001.  This court lacks
jurisdiction over an appeal of a criminal conviction in the absence of a timely, written notice of
appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Shute v. State, 744 S.W.2d 96,
97 (Tex. Crim. App. 1988); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim.
App. 1991) (out-of-time appeal from felony conviction may be sought by filing a writ of habeas
corpus pursuant to Texas Code of Criminal Procedure article 11.07).  This appeal is therefore
dismissed for lack of jurisdiction.
 
							PER CURIAM
DO NOT PUBLISH